On July 27,2012, the defendant was sentenced as follows: Count I: Twenty (20) years in the Montana Women’s Prison, a $10,000 fine plus restitution, for the offense of Vehicular Homicide While Under the Influence, a Felony; and Count II: Ten (10) years in the Montana Women’s Prison, a $ 10,0000 fine; plus restitution, for the offense of Criminal Endangerment, a Felony. Counts I and II shall run concurrently. The Defendant is granted credit for time spent in pre-trial incarceration from 09/01/11 through 07/27/12.
On April 5, 2013, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ed Sheehy. The state was represented by David Carter.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court *20of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
DATED this 18th day of April, 2013.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 5th day of April, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.